Detailed Action
This office action is for US application number 15/699,252 evaluates the claims as filed on January 13, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that King, Kurz, and Chang teaches all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that sleeve 16 and rod 22 do not define a passageway configured to receive stem portion 12, rearward portion 13, and slide member 25 as Figs. 2 and 3 show that rearward portion 13 and slide member 25 have a width that is larger than the width of sleeve 16 and cannot be received in within any passageway that would be defined by sleeve 16 (Remarks p. 7), Examiner notes that there appear to be no claim limitations provided that require that sleeve 16 and rod 22 define a passageway configured to receive stem portion 12, rearward portion 13, and slide member 25 as argued. It has not been asserted that rearward portion 13 and slide member 25 have a width that is smaller than the width of sleeve 16 in Figs. 2 and 3 and can be received within any passageway that would be defined by sleeve 16 nor has such been claimed. Thus, this argument is moot. Instead, as provided by amended claim 5 line 23 the “sleeve defining a passageway configured to receive the probe assembly such that, when the probe assembly is disposed within a patient's tissue, the sleeve is movable relative to the probe assembly to abut the patient's tissue.” That is, the sleeve defines a passageway that is capable of receiving the probe assembly such that, when the probe assembly is disposed within a patient's tissue, the sleeve is movable relative to the probe assembly to abut the patient's tissue. As shown most clearly in Fig. 2, sleeve portion 16 receives probe portion 12 of the probe assembly and 
With regards to Applicant’s argument that King Fig. 6 shows that rod 22 does not define a passageway and is disposed within slide member 25 – the alleged probe (Remarks p. 7), Examiner notes that it has not been asserted that sleeve portion 22 defines a passageway. Instead, sleeve portion 22 is a portion of the sleeve (16 and 22); where sleeve portion 16 is disclosed to define a passageway (Fig. 2, col. 3 lines 62-63) as claimed.
With regards to Applicant’s argument that King col. 4 lines 35-36 and col. 4 lines 49-51 disclose that Fig. 1 shows the jaws 28, 29 in a closed position and col. 4 lines 19-23 disclose that Fig. 2 shows a spread-apart position of the jaws and review of Figs. 1 and 3 shows that the jaws are farther from the longitudinal axis in Fig. 3, i.e. a deployed position, than in Fig. 1, i.e. a retracted position; where Fig. 1 shows that the first transverse dimension is less than the second transverse dimension (Remarks p. 8), Examiner agrees that Fig. 1 shows that a first transverse dimension is less than a second transverse dimension and notes that it has not been asserted that no position is attainable where such is the case and an inability to reach such a position or a feature that prevents such a position from being reached has not been claimed. However, the argued interpretation is inconsistent with the interpretation in the below rejection and 
It appears that Applicant has identified points of confusion regarding portions of the specification and an interpretation that does not appear to represent the interpretation of King represented in the rejection. Examiner will attempt to clarify herein. In the disclosure of King, if one looks at element 14 in each of Figs. 1, 2, and 3, one can reasonably ascertain that Fig. 1 is a side view relative to the views of Figs. 2 and 3. Col. 3 lines 33-42 disclose that Fig. 1 is a side view in a uterine depth-measuring position, Fig. 2 is a top view in position to measure uterine width, and Fig. 3 is a top view in a position to measure the cervical canal. Review of the relative positioning of the jaws 28, 29 and the anatomy in dashed lines in Figs. 1-3 shows that in Figs. 1 and 2 the gauge is positioned similarly to the anatomy; whereas in Fig. 3 the gauge is clearly positioned differently relative to the anatomy from Figs. 1 and 2. Thus, it seems unreasonable to construe that a comparison of the side view of Fig. 1 and the top view of Fig. 3 enables one to compare the position of the jaws relative to the longitudinal axis in the same plane as Applicant appears to argue, i.e. to assert that Fig. 1 is deployed or retracted relative to another view that shows the gauge in a different plane of view. 
With regards to Applicant’s argument that King col. 4 lines 35-36 discloses that Fig. 1 shows a closed position of the jaws, Examiner notes that col. 4 lines 39-41 go on the explain that the jaws may be allowed to separate as viewed in Fig. 1. Examiner agrees that this appears inconsistent and notes that Fig. 1 does not show the relative 
With regards to Applicant’s argument that King col. 4 lines 49-51 discloses that Fig. 1 shows the jaws 28, 29 in a closed position, Examiner notes that col. 4 lines 50-52 go on to discloses that the instrument is inserted in the position of Fig. 1. Examiner notes that such agrees with the assertion that Fig. 1 shows the position of the device when the jaws are in a closed position.
With regards to Applicant’s argument that King col. 4 lines 19-23 disclose that Fig. 2 shows a spread-apart position of the jaws, Examiner notes that such is in regards to the direction of biasing and agrees that Fig. 2 shows that the jaws at the right-most end are spread-apart, i.e. there is space shown between the tips. 
In the interest of obviating this confusion, Examiner has removed reliance upon the position of the gauge shown in Fig. 1 from the below rejection as such was intended to include the broad, encompassing view of the device but is/was not necessary to show the claimed device or its functional capabilities. That is, as provided in the below rejection and that of the final office action dated July 13, 2021, Fig. 3 shows a retracted position of the device relative to the deployed position shown in Fig. 2.
With regards to Applicant’s argument that claim 31 recites “a sleeve disposable over at least a portion of the probe assembly [[including the probe and cannula]] such that, when the probe assembly is disposed within a patient's tissue, the sleeve is movable relative to the probe assembly [[including the probe and cannula]] to abut the patient's tissue.” (Remarks p. 8-9), Examiner disagrees. Instead, as provided in claims dated January 13, 2022 claim 31 lines 17-20:

    PNG
    media_image1.png
    118
    556
    media_image1.png
    Greyscale

That is, there is no claim limitation that the sleeve is disposable over at least a portion of the probe assembly including the probe and cannula or that the sleeve is movable relative to the probe assembly including the probe and cannula to abut the patient's tissue as argued. Instead, claim 31 lines 17-20 simply provides that sleeve is disposable over at least a portion of the probe assembly and that the sleeve is movable relative to the probe assembly to abut the patient's tissue when disposed within a patient’s tissue and is silent to which “portion of the probe assembly” and which portion of “the probe assembly” the claim is intended to refer. Examiner notes that if Applicant intends for the broadly claimed “portion of the probe assembly” and “the probe assembly” to include the probe and cannula, then the claims should be amended to specifically include such a limitation. As the instant/considered claims are silent to a specific portion, the broadest reasonable interpretation of the claim includes any portion of the probe assembly. Accordingly, the sleeve 101 of Chang is shown to be capable of being disposed over at least a portion of the probe assembly as Fig. 2B shows 101 disposed over at least probe portion 115 and, when the probe assembly is disposed within a patient's tissue (fractured bone as disclosed in ¶23) as shown in Figs. 4A and 4B, the sleeve is capable of moving relative to the probe assembly to abut the patient's tissue as such is shown in Fig. 4B. Thus, the sleeve (101) is capable of being disposed over at least a portion of the probe assembly (Fig. 2B shows 101 disposed over at least probe portion 115, Fig. 2B) such that, when the probe assembly is disposed within a 
With regards to Applicant’s argument that the alleged cannula 140 and the sleeve 101 are coupled together and are not movable relative to each other as claimed and the cannula 140 and the sleeve 101 cooperate to form a shaft to define a passage which probe 115 can move within (Remarks p. 9), Examiner agrees that the cannula 140 and the sleeve 101 cooperate to form a shaft to define a passage which probe 115 can move within. However, Examiner notes that no claim limitation is provided that specifies that cannula 140 and the sleeve 101 are movable relative to each other as argued.
With regards to Applicant’s argument that Chang fails to disclose that sleeve 101 is disposable over cannula 140 and shaft 145 and is movable relative to the cannula 140 and shaft 145 and therefore does not disclose that “a sleeve disposable over at least a portion of the probe assembly [[including the probe and cannula]] such that, when the probe assembly is disposed within a patient's tissue, the sleeve is movable relative to the probe assembly [[including the probe and cannula]] to abut the patient's tissue.” (Remarks p. 9-10), Examiner notes that such is not claimed as detailed above and is therefore moot. As detailed above and below, Chang discloses the claimed invention as the sleeve (101) is capable of being disposed over at least a portion of the probe assembly (Fig. 2B shows 101 disposed over at least probe portion 115, Fig. 2B) such that, when the probe assembly is disposed within a patient's tissue (Figs. 4A and 4B), the sleeve is capable of moving relative to the probe assembly to abut the patient's tissue (Fig. 4B) as claimed. Examiner notes that if Applicant intends for the broadly .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 5, 6, 11, 13, 15, 31-33, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 4,016,867, hereinafter “King”).
As to claim 5, King discloses a surgical depth gauge (Figs. 2 and 3, abstract) comprising: a probe assembly (Figs. 2-7) including: a probe (14, 13, 12, 28, 30, 29, and 31) having a proximal end (13 and 12) and a distal end (28, 30, 29, and 31) that 
claim 6, King discloses that the one or more prongs comprises two or more prongs (as defined, Figs. 1-3, i.e. 28, 30, 29, and 31).
As to claim 11, King discloses a slider (35s, Figs. 2, 3, and 6, col. 4 lines 31-35) coupled to the probe assembly (Figs. 2, 3, and 6, col. 4 lines 31-35) such that movement of the slider relative to the probe moves the cannula relative to the probe (col. 4 lines 31-35).
As to claim 13, King discloses that the probe is capable of moving relative to the cannula between a first position in which each of the one or more prongs is in the retracted position (Fig. 3) and a second position in which each of the one or more prongs is in the deployed position (Fig. 2). 
As to claim 15, King discloses that at least one of the one or more prongs comprises a resilient material (col. 4 lines 20-23).

    PNG
    media_image2.png
    366
    1475
    media_image2.png
    Greyscale


Claim(s) 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2009/0171358, hereinafter “Chang”).
As to claim 31, Chang discloses a surgical depth gauge (Figs. 1A-5, ¶20 embodiment with a threaded knob activation mechanism) comprising: a probe assembly (Figs. 1A-5, ¶20 embodiment with a threaded knob activation mechanism) including: a probe (115, Figs. 1A-3B, 4B, and 5, ¶18) having a unitary body (Fig. 2B and 4B) that 

    PNG
    media_image3.png
    388
    1243
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    970
    925
    media_image4.png
    Greyscale

claim 32, Chang discloses that, while the probe is disposed within the cannula, the proximal and distal ends of the probe are disposed outside the cannula (Figs. 2B and 4B).
As to claim 33, Chang discloses a knob (¶20 embodiment with a threaded knob activation mechanism) coupled to the proximal end of the probe such that movement of the knob moves the probe relative to the cannula (Figs. 2B and 4B, ¶20).
As to claim 34, Chang discloses that a first portion (at the distal-most tip of 105s) of the distal end of the probe includes a first transverse dimension (see illustration of Fig. 2B); a second portion (central portion of 115 as shown in Fig. 2B, i.e. to the left of the proximal end flange of 115 as shown in Fig. 2B and to the right of the prongs 105 as shown in Fig. 2B) the distal end of the probe includes a second transverse dimension (see illustration of Fig. 2B); the cannula defines a passage (through-opening shown in Figs. 2B and 4B holding the sleeve, probe, and spring) having a third transverse dimension (see illustration of Fig. 2B); and the first transverse dimension is greater than or equal to the second transverse dimension and the third transverse dimension (Fig. 2B) such that the first portion of the distal end of the probe is disposed outside the passage of the cannula when the two or more prongs are in the closed position (Fig. 3A) and the second portion of the distal end of probe is disposed within the passage (Fig. 2B). 

    PNG
    media_image5.png
    342
    1446
    media_image5.png
    Greyscale

As to claim 35, Chang discloses that the probe is capable of moving along the longitudinal axis relative to the cannula between a retracted position (Fig. 3A) in which each of the two or more prongs are in the closed position (Fig. 3A) and an extended position (Fig. 3B) in which each of the two or more prongs are in the open position (Fig. 3B); and the distal end of the probe is closer to the distal end of the cannula in the retracted position than in the extended position (Figs. 2B, 3A, 3B, and 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Kurz (US 4,204,548).
As to claim 7, King discloses the invention of claim 6 as well as that the tip of each of the prongs defines a shoulder (formed by edge of circular cross-section, Figs. 2-5).

Kurz teaches a surgical depth gauge (Figs. 1, 2, and 7, abstract) comprising: a probe assembly (Figs. 1, 2, and 7) including: a probe (1, 2s, 3, and 4) having a proximal end (1) and a distal end (2s, 3, and 4), the distal end including one or more prongs (2s, 3, and 4, Figs. 1 and 2), each of the one or more prongs: having a distal-most tip (3 and 4); being capable of moving between a retracted position (when tips 3 and 4 seal cannula portion 11 as disclosed in col. 4 lines 34-35, almost shown in Fig. 1 as disclosed in col. 3 lines 36-37) and a deployed position (Fig. 2) in which the tip of the one or more prongs is farther from a longitudinal axis of the probe than when the one or more prongs is in the retracted position (Figs. 1 and 2); and a cannula (24, 11, and 5) having a proximal end (lower end of 24 as shown in Fig. 2), a distal end (upper end of 24 as shown in Fig. 2), and an extended portion (11); where: the probe is capable of being disposed within the cannula (Figs. 1 and 2 show that probe portions 1 and 2 are disposed within cannula portions 11 and 24) such that moving the distal end of the probe toward and away from the distal end of the cannula causes each of the one or more prongs to move between the retracted and deployed positions (Figs. 1 and 2); wherein the one or more prongs comprises two or more prongs (as defined, Figs. 1 and 2, i.e. 2s); where the tip of each of the prongs defines a shoulder (formed by edge of circular cross-section, Figs. 1 and 2) that abuts the distal end of the cannula when the prong is in the retracted position (when tips 3 and 4 seal cannula portion 11 as disclosed in col. 4 lines 34-35, almost shown in Fig. 1 as disclosed in col. 3 lines 36-37).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY R SIPP/Primary Examiner, Art Unit 3775